Citation Nr: 9931165	
Decision Date: 11/01/99    Archive Date: 11/17/99

DOCKET NO.  98-06 793A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in Nashville, 
Tennessee



THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
resulting from unauthorized medical treatment rendered at the 
University of Tennessee Memorial Hospital from April 16 
through April 21, 1997.  






ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  




INTRODUCTION

The veteran served on active duty from May 1962 to May 1966. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veteran Affairs Medical Center in Nashville, 
Tennessee (hereinafter AOJ).  

The veteran has essentially contended that had it not been 
for "improper" care by VA medical professionals, the 
treatment in question rendered at the University of Tennessee 
Memorial Hospital would not have been necessary.  To the 
extent the appellant desires to file a claim for benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1998), such matter should be addressed at the RO.  


REMAND

The Board finds that the evidentiary record is not sufficient 
to equitably adjudicate the claim on appeal, and that 
additional development is required.  It is noted that the AOJ 
has essentially found this claim well grounded and proceeded 
to the merits, and the Board agrees with that determination.

A review of the record indicates that service connection has 
been granted for arteriosclerotic heart disease at a 
disability rating of 100 percent, and that the veteran has 
been rated as permanently and totally disabled since 
September 1990.  Accordingly, the central issues associated 
with the veteran's claim are whether any or all of the 
treatment in question rendered at the University of Tennessee 
Memorial Hospital from April 16 through April 21, 1997, was 
for an "emergent" medical condition, and whether VA 
facilities were "feasibly available" to provide such 
treatment during that time.  See 38 U.S.C.A. § 1728 (West 
1991); 38 C.F.R. § 17.120 (1999).  With regard to the 
"emergent" nature of the treatment in question, this issue 
is a medical question best answered by a physician, and while 
a VA physician was involved in the determination in August 
1997 that the veteran was "stable for transfer" on April 
15, 1997, there is no indication that a physician was 
involved in the adjudication of the veteran's claim 
memorialized in the April 1998 statement of the case.  
Moreover, there has not been a sufficient medical rationale 
posited for rejecting the conclusions of the physicians who 
participated in the veteran's care in April 1997 that the 
veteran's condition was such that it necessitated "urgent" 
coronary bypass surgery and that he was not a candidate for 
transfer to a VA facility to have this procedure 
accomplished.  (See September 1997 statements from Charles M. 
Wender, M.D., and Thomas E. Gaines, M.D.).  Accordingly, upon 
remand, the AOJ will be requested to specifically document 
the involvement of a physician in the adjudication of the 
claim on appeal as well as consideration of the September 
1997 private physician's statements discussed above.  This 
remand will also afford the AOJ the opportunity to obtain 
clarification as to the distance between the University of 
Tennessee Memorial Hospital and the closest VA medical 
facility that would have been able to provide the treatment 
in question.  It is noted that the AOJ did award 
reimbursement/payment for the initial part of the 
hospitalization.

For the reasons stated above, this case is REMANDED for the 
following development:  

1.  The Medical Administrative Service 
(MAS) file and claims file is to be 
provided to a VA cardiologist who, based 
on a review of the relevant clinical 
evidence of record contained therein, is 
to express an opinion as to whether the 
veteran's medical condition at any time 
during the treatment rendered at the 
University of Tennessee Memorial Hospital 
from April 16 through April 21, 1997, 
could have been described as so 
"emergent" in nature that transport to 
a VA facility would have been hazardous 
to the life or health of the veteran.  If 
it is concluded by the VA cardiologist 
that such an "emergent" condition 
during this period of time is shown, the 
cardiologist should state whether the 
veteran's condition became so stable as 
to allow for safe transport to a VA 
medical facility sometime before April 
21, 1997, and specify the date within 
this period that it occurred.  Should the 
VA cardiologist find that the veteran's 
condition was not so emergent between 
April 16 through April 21 that safe 
transport to a VA medical facility would 
have been precluded, the reasons for 
rejecting the conclusions contained in 
the September 1997 private physician's 
statements referenced above should be 
expressed in detail.  All opinions are to 
be supported by specific clinical 
findings or evidence, and the rationale 
for each opinion is to be described in 
detail 

2.  Whether or not as a result of the 
development requested above it is 
determined that the veteran's condition 
was "emergent" at any time from April 
16 to April 21, 1997, the AOJ is to 
provide documentation of the feasible 
availability of a VA medical facility to 
provide the same treatment rendered at 
the University of Tennessee Memorial 
Hospital during this period.  More 
specifically, the AOJ is to obtain from 
appropriate VA personnel affiliated with 
the closest medical facilities to the 
University of Tennessee Memorial Hospital 
statements as to whether or not those 
facilities had beds that were available 
and staffed and equipped to provide the 
particular medical care which the veteran 
received during the period from April 16 
to April 21, 1997.  In providing this 
information, more than proximity needs to 
be addressed:  It must be indicated 
whether the nearest facility could 
provide appropriate care, or in the 
alternative, where the nearest facility 
to provide such care was located.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Following completion of the requested development, the AOJ 
should review the evidence and determine whether the claim on 
appeal may be granted.  If this claim is denied, the veteran 
should be issued a supplemental statement of the case, to 
include citations to the relevant laws and regulations as 
needed, and the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
assist the veteran in the development of his appeal, and the 
Board does not intimate an opinion, either legal or factual, 
as to the ultimate disposition warranted in this case.  No 
action is required of the veteran until he is notified.

This claim must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, mandates expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


